AGREEMENT FOR THE PURCHASE OF COMMON STOCK THIS COMMON STOCK PURCHASE AGREEMENT,(this “Agreement”) made this 6thday of June 2008, between South Beach Live, Inc., a Florida corporation (“Seller”), and Gulf Onshore, Inc., a Nevada corporation (“Buyer”), setting forth the terms and conditions upon which Seller will sell 100,000 shares of Curado Energy Resources, Inc. (“Curado”) common stock (the “Shares”), owned by it, free and clear and absent lien or other encumbrance, to Buyer. In consideration of the mutual promises, covenants, and representations contained herein, THE PARTIES HERETO AGREE AS FOLLOWS: WITNESSETH: WHEREAS, the Seller is the owner of Shares, free and clear and absent any encumbrance, and has agreed to sell the Shares to Buyer and Buyer has agreed to buy the Shares. WHEREAS, the Shares constitute 100% of the issued and outstanding shares of Curado, and there are no rights, options, warrants or other interests permitting any person to acquire any other shares of Curado. NOW THEREFORE, in consideration of the mutual promises, covenants and representations contained herein, the parties herewith agree as follows: ARTICLE I SALE OF SECURITIES - NOTES & OBLIGATIONS 1.01Subject to the terms and conditions of this Agreement the Seller agrees to sell the Shares and the Buyer agrees to buy the Shares for a total of $250,000.00 (USD) (the “Purchase Price”).This is a private transaction between the Seller and Buyer. 1.02At closing, which shall occur at a time and place mutually convenient to Seller and Buyer, but in no event later than July 7, 2008, Buyer shall deliver to Seller an executed copy of a Convertible Promissory Note in the principal amount of $250,000.000 (USD), in the form attached hereto. ARTICLE II REPRESENTATIONS AND WARRANTIES The Sellers hereby represent and warrant to the Buyer the following: 2.01Organization.Curado is a Texas corporation duly organized, validly existing, and in good standing under the laws of that state, has all necessary corporate powers to own properties and carry on a business, and is duly qualified to do business and is in good standing in the state of Texasand elsewhere.All actions taken by the incorporators, directors and/or shareholders of Curado have been valid and in accordance with the laws of the state of Texas and the Federal Securities Laws. 2.02Capital.The authorized capital stock of Curado consists of 1,000,000 shares of Common Stock, $.001 par value, of which 100,000 shares are issued and outstanding.The Shares comprise 100% of the total number of issued and outstanding shares.All outstanding shares are fully paid and non-assessable, free of liens, encumbrances, options, restrictions and legal or equitable rights of others not a party to this Agreement.At the Closing, there will be no outstanding subscriptions, options, rights, warrants, convertible securities, or other agreements or commitments obligating Curado issue or to transfer from treasury any additional shares of its capital stock.None of the outstanding shares of Curado are subject to any stock restriction agreements. 2.03Financial Statements.Curado financial statements are, to the best of Seller’s belief, accurate and complete. 1 2.04Absence of Changes.Since January 1, 2008, there has been no change in the financial condition or operations of Curado except changes in the ordinary course of business, which changes have not in the aggregate been materially adverse. 2.05Filings with Government Agencies.Curado has made all required filings with any Government agency, including the Texas Railroad Commission. 2.06Liabilities.It is understood and agreed that the purchase of the Shares is predicatedon the accuracy and completeness of Curado’s disclosure of its liabilities.To the best of Seller’s knowledge, there is no dispute of any kind between Curado and any third party, and no such dispute will exist at the Closing of this transaction. 2.07Tax Returns.To the best of Seller’s knowledge, Curado has made all necessary filings of federal or state income tax returns and has not incurred any liability to any taxing organization. 2.08Ability to Carry Out Obligations.The Sellers have the right, power, and authority to enter into, and perform their obligations under this Agreement.The execution and delivery of this Agreement by the Sellers and the performance by the Sellers of their obligations hereunder will not cause, constitute, or conflict with or result in (a) any breach or violation or any of the provisions of or constitute a default under any license, indenture, mortgage, charter, instrument, articles of incorporation, bylaw, or other agreement or instrument to which Seller is a party, or by which it may be bound, nor will any consents or authorizations of any party other than those hereto be required, (b) an event that would cause Seller (and/or assigns) to be liable to any party, or (c) an event that would result in the creation or imposition of any lien, charge, or encumbrance on any asset of Seller or upon the shares of the Company to be acquired by the Buyer. 2.09Compliance with Laws.Seller has complied, to the best of its knowledge, in all material respects, with, and is not in violation of any, federal, state, or local statute, law, and/or regulation pertaining.To the best of its knowledge, Seller has complied with all federal and state securities laws in connection with the offer, sale and distribution of its securities.At the time that Curado sold shares to the Seller, it was entitled to use the exemptions provided by the Securities Act of 1933 relative to the sale of its shares.The shares being sold herein are being sold in a private transaction between the Seller and the Buyer, and the Buyer makes no representation as to whether the Shares are subject to trading restrictions under the Securities Act of 1933, as amended and rules thereunder. 2.10Litigation.Seller is not (and has not been) a party to any suit, action, arbitration, or legal administrative, or other proceeding, or pending governmental investigation. To the best knowledge of the Seller, there is no basis for any such action or proceeding and no such action or proceeding is threatened against Seller.Seller is not a party to or in default with respect to any order, writ, injunction, or decree of any federal, state, local, or foreign court, department, agency, or instrumentality. 2.11Conduct of Business.Prior to the Closing, Curado shall conduct its business in the normal course, and shall not (without the prior written approval of Buyer) (i) sell, pledge, or assign any assets, (ii) amend its Certificate of Incorporation or Bylaws, (iii) declare dividends, redeem or sell stock or other securities (iv) incur any liabilities, except in the normal course of business, (v) acquire or dispose of any assets, enter into any contract, guarantee obligations of any third party, or (vi) enter into any other transaction. 2.12Title.Seller has good and marketable title to the Shares.The Shares will be, at the Closing, free and clear of all liens, security interests, pledges, charges, claims, encumbrances and restrictions of any kind, except for restrictions on transfer imposed by federal and state securities laws.None of the shares are or will be subject to any voting trust or agreement.No person holds or has the right to receive any proxy or similar instrument with respect to such shares.Except as provided in this Agreement, Seller is not party to any agreement which offers or grants to any person the right to purchase or acquire any of the Shares. There is no applicable local, state or federal law, rule, regulation, or decree which would, as a result of the purchase of the shares by Seller (and/or assigns) impair, restrict or delay voting rights with respect to the Shares. 2.13Transfer of Shares.The Seller shall deliver certificate(s) representing the Shares being purchased, along with the proper Stock Powers to the Buyer at closing.The Buyer will have the responsibility of sending the certificates, along with stock powers to the Transfer Agent for the Company to have the certificates changed into their respective names and denominations and the Buyer shall be responsible for all costs involved in such changes and in mailing new certificates to all shareholders. 2 2.14Representations.All representations shall be true as of the Closing and all such representations shall survive the Closing. ARTICLE III CLOSING 3.01Closing for the Purchase of Common Stock.The Closing (the “Closing”) of this transaction for the Shares of Common Stock being purchased will occur when all of the documents and consideration described herein have been delivered.Unless the Closing of this transaction takes place on or before July 7, 2008, then either party may terminate this Agreement. This Agreement can be terminated in the event of any material breach by either party. 3.02Documents and Payments to be Delivered at Closing of the Common Stock Purchase.As part of the Closing of the Common Stock purchase, the following documents, in form reasonably acceptable to counsel to the parties, shall be delivered: (a)By the Sellers: (i)stock certificate or certificates, along with Medallion Guaranteed stock powers, representingthe Shares, endorsed in favor of the name or names as designated by Buyer or left blank; (ii)the appointment of as the Company’s President, Secretary and Treasurer and the resignation of all officers of Curado. (iii)the appointment ofas directors of Curado and the resignation of all its current directors; (iv)true and correct copies of all of the business and corporate records ofCurado, including but not limited to correspondence files, bank statements, checkbooks, savings account books, minutes of shareholder and directors meetings or consents, financial statements, shareholder listings, stock transfer records, agreements and contracts; and (v)such other documents of Curado as may be reasonably required by Buyer, if available to Seller. (b)By Buyer: (i)The Promissory Note, in the form attached hereto. ARTICLE IV REMEDIES 4.01Arbitration.Any controversy of claim arising out of, or relating to, this Agreement, or the making, performance, or interpretation thereof, shall be settled by arbitration in Dallas, Texas in accordance with the Rules of the American Arbitration Association then existing, and judgment on the arbitration award may be entered in any court having jurisdiction over the subject matter of the controversy. 4.02Termination.In addition to any other remedies, the Buyer may terminate this Agreement, if at the Closing, the Seller has failed to comply in all material respects with all material terms of this Agreement, have failed to supply any documents required by this Agreement unless they do not exist, or have failed to disclose any material facts which could have a substantial effect on any part of this transaction. 3 4.03Indemnification.From and after the closing, the Seller, jointly and severally, agree to indemnify Buyer against all actual losses, damages and expenses caused by (i) any material breach of this Agreement by them or any material misrepresentation of the Seller contained herein, or (ii) any misstatement of a material fact or omission to state a material fact required to be stated herein or necessary to make the statements herein not misleading. 4.04Indemnification Non-ExclusiveThe foregoing indemnification provision is the in addition to, and not derogation of any statutory, equitable or common law remedy any party may have for breach of representation, warranty, covenant or agreement. ARTICLE V MISCELLANEOUS 5.01Captions and Headings.The article and paragraph headings throughout this Agreement are for convenience and reference only, and shall in no way be deemed to define, limit, or add to the meaning of any provision of this Agreement. 5.02No Oral Change.This Agreement and any provision hereof, may not be waived, changed, modified, or discharged, orally, but only by an agreement in writing signed by the party against whom enforcement of any waiver, change, modification, or discharge is sought. 5.03Non Waiver.Except as otherwise expressly provided herein, no waiver of any covenant, condition, or provision of this Agreement shall be deemed to have been made unless expressly in writing and signed by the party against whom such waiver is charged; and (i) the failure of any party to insist in any one or more cases upon the performance of any of the provisions, covenants, or conditions of this Agreement or to exercise any option herein contained shall not be construed as a waiver or relinquishment for the future of any such provisions, covenants, or conditions, (ii) the acceptance of performance of anything required by this Agreement to be performed with knowledge of the breach or failure of a covenant, condition, or provision hereof shall not be deemed a waiver of such breach or failure, and (iii) no waiver by any party of one breach by another party shall be construed as a waiver with respect to any other or subsequent breach. 5.04Time of Essence.Time is of the essence of this Agreement and of each and every provision hereof. 5.05Entire Agreement.This Agreement, including any and all attachments hereto, if any, contain the entire Agreement and understanding between the parties hereto, and supersede all prior agreements and understandings. 5.06Significant ChangesThe Seller understand that significant changes may be made in the capitalization and/or stock ownership of Curado, which changes could involve a reverse stock split and/or the issuance of additional shares, thus possibly having a dramatic negative effect on the percentage of ownership and/or number of shares owned by present shareholders of Curado. 5.07Counterparts.This Agreement may be executed simultaneously in one or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument.Facsimile signatures will be acceptable to all parties. 5.08Notices.All notices, requests, demands, and other communications under this Agreement shall be in writing and shall be deemed to have been duly given on the date of service if served personally on the party to whom notice is to be given, or on the third day after mailing if mailed to the party to whom notice is to be given, by first class mail, registered or certified, postage prepaid, or on the second day if faxed, and properly addressed or faxed as follows: If to the Seller: South Beach Live, Inc. 4 If to Buyer: Dean Elliot Gulf Onshore, Inc. 15851 Dallas Parkway, Suite Addison Texas 75001 5.09Binding Effect.This Agreement shall inure to and be binding upon the heirs, executors, personal representatives, successors and assigns of each of the parties to this Agreement. 5.10Effect of Closing.All representations, warranties, covenants, and agreements of the parties contained in this Agreement, or in any instrument, certificate, opinion, or other writing provided for in it, shall be true and correct as of the closing and shall survive the Closing of this Agreement. 5.11Mutual Cooperation.The parties hereto shall cooperate with each other to achieve the purpose of this Agreement, and shall execute such other and further documents and take such other and further actions as may be necessary or convenient to effect the transaction described herein. In witness whereof, this Agreement has been duly executed by the parties hereto as of the date first above written. 5 SELLER South Beach Live, Inc. By: Title: PURCHASER Gulf Onshore, Inc. By: Title: 6 CONVERTIBLE
